lN THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

SHANNON D. BROWN,

P|aintiff,
v. § 3:16-cv-2528
(JuDGE MARiANl)

LAcKAwANNA couNTY, ciTY oF
scRANToN, oETEchvE THoMAs J.
DAvls, DETEchvE lecENT R.
BuTKlelcz, PRoBATloN oFFlcER
NlNA GoMEz,

Defendants.

oRDER

AND NOW, TH|S _Lz?é'DAY 0F MARCH 2019, upon review of Magistrate
Judge |\/|eha|chick’s Report and Recommendation (“R&R”) (Doc. 52) for clear error or
manifest injustice, for the reasons set forth in the R&R, |T |S HEREBY ORDERED THAT:

1. The R&R (Doc. 52) is NOT ADOPTED.

2. The Motion to Dismiss P|aintist Amended Comp|aint H|ed by Defendants Shane
Scan|on, Thomas J. Davis, Vincent R. Butkiewicz and Lackawanna County (Doc. 37)
is GRANTED |N PART AND DEN|ED in part as follows:

a. The motion is GRANTED to the extent that Defendant Lackawanna

County is dismissed without prejudice and with leave to amend;

er W ,»».~,~.-

 

 

b. The motion is DEN|ED as to all other Defendants and in all other
respects

. Defendant Gomez’s Motion to Dismiss P|aintiff’s Amended Comp|aint Pursuant to

F.R.C.P. 12(b)(6) (Doc. 38) is DEN|ED.

. P|aintiff is granted sixty (60) days from the date of this Order to inform the Court

whether she wishes the Court to appoint counsel or she wishes to proceed pro se.

. After the filing of the election regarding counse|, the Court will establish the time

within which P|aintiff will be allowed to file a second amended complaint

. The case is REMANDED to Magistrate Judge Mehalchick for further proceedings

consistent with this Order and the simultaneously filed Memorandum.

*
uaw

Robe&&uan'a§
United States District Judge

